Title: Tully No. III, [28 August 1794]
From: “Tully”,Hamilton, Alexander
To: 



[Philadelphia, August 28, 1794]

For the American Daily Advertiser.
To the People of the United States.
Letter III.
If it were to be asked, What is the most sacred duty and the greatest source of security in a Republic? the answer would be, An inviolable respect for the Constitution and Laws—the first growing out of the last. It is by this, in a great degree, that the rich and powerful are to be restrained from enterprises against the common liberty—operated upon by the influence of a general sentiment, by their interest in the principle, and by the obstacles which the habit it produces erects against innovation and encroachment. It is by this, in a still greater degree, that caballers, intriguers, and demagogues are prevented from climbing on the shoulders of faction to the tempting seats of usurpation and tyranny.
Were it not that it might require too lengthy a discussion, it would not be difficult to demonstrate, that a large and well organized Republic can scarcely lose its liberty from any other cause than that of anarchy, to which a contempt of the laws is the high road.

But, without entering into so wide a field, it is sufficient to present to your view a more simple and a more obvious truth, which is this—that a sacred respect for the constitutional law is the vital principle, the sustaining energy of a free government.
Government is frequently and aptly classed under two descriptions, a government of Force and a government of Laws; the first is the definition of despotism—the last, of liberty. But how can a government of laws exist where the laws are disrespected and disobeyed? Government supposes controul. It is the Power by which individuals in society are kept from doing injury to each other and are bro’t to co-operate to a common end. The instruments by which it must act are either the Authority of the Laws or Force. If the first be destroyed, the last must be substituted; and where this becomes the ordinary instrument of government there is an end to liberty.
Those, therefore, who preach doctrines, or set examples, which undermine or subvert the authority of the laws, lead us from freedom to slavery; they incapacitate us for a Government of Laws, and consequently prepare the way for one of Force, for mankind Must have Government of One Sort or Another.
There are indeed great and urgent cases where the bounds of the constitution are manifestly transgressed, or its constitutional authorities so exercised as to produce unequivocal oppression on the community, and to render resistance justifiable. But such cases can give no colour to the resistance by a comparatively inconsiderable part of a community, of constitutional laws distinguished by no extraordinary features of rigour or oppression, and acquiesced in by the Body of the Community.
Such a resistance is treason against society, against liberty, against every thing that ought to be dear to a free, enlightened, and prudent people. To tolerate were to abandon your most precious interests. Not to subdue it, were to tolerate it. Those who openly or covertly dissuade you from exertions adequate to the occasion are your worst enemies. They treat you either as fools or cowards, too weak to perceive your interest and your duty, or too dastardly to pursue them. They therefore merit, and will no doubt meet your contempt.
To the plausible but hollow harangues of such conspirators, ye cannot fail to reply, How long, ye Catilines, will you abuse our patience.

Tully.

 